office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 clangley preno-118769-11 uilc date july to holly mccann chief excise_tax program from frank boland chief branch office of associate chief_counsel passthroughs special industries subject penalties imposed under sec_6715 this chief_counsel_advice responds to your request for assistance for non-taxpayer specific legal advice this advice may not be used or cited as precedent issues how may the internal_revenue_service service determine the amount of dyed_fuel held for a use other than a nontaxable_use for purposes of assessing a penalty under sec_6715 of the internal_revenue_code how does the decision in needsome farms v u s no 97-1375-mlb wl d kan date affect this analysis conclusion the service may consider any relevant factors when calculating the amount of dyed_fuel a person held for a use other than a nontaxable_use ie a taxable use in assessing a penalty under sec_6715 facts the following example can be used to illustrate the issue the service inspects a farmer's registered pick-up truck on the highway and determines that the truck hold sec_30 gallons of dyed_fuel the service then proposes a penalty of dollar_figure the service also determines that the farmer fueled the truck from the farmer's bulk storage tank that preno-118769-11 contains big_number gallons of dyed_fuel while at the farm the service observes numerous pieces of off-highway farm equipment that are fueled from the same bulk storage tank law and analysis sec_6715 imposes an assessable penalty if any dyed_fuel is held for use or used by any person for a use other than a nontaxable_use and such person knew or had reason to know that such fuel was so dyed sec_6715 generally calculates the amount of the penalty as the greater of a dollar_figure or b dollar_figure for each gallon of the dyed_fuel involved in the example we gave above it is not improper for the service to initially presume that the entire volume of fuel in the bulk storage tank is held for a taxable use however this presumption is rebuttable thus before the penalty is actually assessed the taxpayer is allowed to present its case to service officials who have authority to determine the matter see the internal_revenue_manual part and notice for further information on taxpayers’ rights to disagree and appeal a penalty assessment if the taxpayer does not present any evidence of nontaxable_use or if the evidence presented is not credible or otherwise not convincing it is not unreasonable for the service to base its assessment on the entire big_number gallons of dyed_fuel in the tank on the other hand if the taxpayer does present credible and convincing evidence of its past usage the service can use this evidence to infer a pattern of future usage thus in the example if the taxpayer can show that historically only of the diesel_fuel it dispenses from a bulk tank of dyed_fuel is used for nontaxable purposes it might be reasonable to assess the penalty on big_number gallons of the dyed_fuel in the bulk storage tank even though those gallons have not yet been used note however that this result might not be appropriate if the taxpayer has established a new pattern of usage that is not consistent with its past practices additionally another way to use credible and convincing evidence of a taxpayer's past usage is to base the penalty on the use of dyed_fuel that the taxpayer has actually used for a taxable purpose for example if the service determines that the taxpayer bought and used big_number gallons of dyed_fuel during the previous year and that historically only of the diesel_fuel it dispenses from its bulk tank is used for nontaxable purposes it might be reasonable to assess the penalty on of that amount big_number gallons that the taxpayer actually used for a taxable use note that the three possible results described in this memorandum are not necessarily the only results that are reasonable in all particular cases each case may have different facts and should be resolved on its own merits preno-118769-11 in needsome farms the service inspected a farmer’s registered truck and determined the truck was using dyed_fuel for other than a nontaxable_use the service then determined that dyed_fuel in the truck came from a bulk storage tank on the farmer’s farm and that the tank contained big_number gallons of dyed_fuel the service assessed a penalty under sec_6715 of dollar_figure for the truck violation and dollar_figure for the dyed_fuel in the storage tank the taxpayer argued that the fuel in the storage tank was not involved in the truck’s violation and sec_6715 calculates the penalty at dollar_figure for each gallon of the dyed_fuel involved the court ruled that according to the plain meaning of sec_6715 dyed_fuel that is held for a taxable use is involved the court noted that it was undisputed that the fuel held in the farmer’s storage tank was for a taxable use needsome farms does not change the analysis of our advice in needsome farms the service determined that the entire big_number gallons were held for a taxable use and assessed the penalty based on that amount the court agreed with the service’s determination calling it undisputed however if needsome farms presented credible and convincing evidence to the service that only of the dyed_fuel was held for a taxable use then it might have been reasonable for the service to assess only of the penalty please call if you have any further questions
